Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 11/12/2020.
Claims 1-15 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with John Bollinger on 1/13/2021.

1. (Currently Amended) A software distribution system that controls an update of a function for an in-vehicle device of a vehicle, comprising: a software distribution server that uses a campaign to manage the update of the function and remotely distributes software based on the campaign to a target vehicle for the campaign; a terminal that receives an operation by an operator and executes input and output from and to the software distribution server; and a software update device that is attached to the vehicle and configured to download the software distributed by the software distribution server  the operation of the terminal, the campaign managing section compares statistical information of updated amounts of the software based on a plurality of recent past  campaigns in the in-vehicle device with an updated amount of the software based on the requested campaign, when a predetermined requirement is satisfied, the campaign managing section does not create the requested campaign, prepares a predetermined alert, and transmits the predetermined alert to the terminal, and the terminal displays the predetermined alert received from the campaign managing section on a predetermined display screen, and wherein the predetermined requirement is the updated amount of the software based on the requested campaign is two times greater than the statistical information of the updated amounts of the software.

13. (Currently Amended) A software distribution method to be executed by a software distribution system that controls an update of a function for an in-vehicle device of a vehicle, wherein the software distribution system includes: a software distribution server that uses a campaign to manage the update of the function and remotely distributes  the operation of the terminal, steps of: causing the campaign managing section to compare statistical information of updated amounts of the software based on a plurality of recent past campaigns in the in-vehicle with an updated amount of the software based on the requested campaign; inhibiting, when a predetermined requirement is satisfied in the comparison, the campaign managing section from creating the campaign, and causing the campaign managing section to prepare a predetermined alert and transmit the predetermined alert to the terminal; and causing, upon receiving the step of inhibiting creation of the campaign, the terminal to receive the predetermined alert from the campaign managing section and display the predetermined alert on a predetermined display screen, and wherein the predetermined requirement is the updated amount of 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 9, and 13, the prior art on record Quin et al. in view of  Moeller et al. and further view of Arai fail to disclose the amended claims. Where the cited additional feature of claim 1 recites "wherein the predetermined requirement is the updated amount of the software based on the requested campaign is two times greater than the statistical information of the updated amounts of the software". Where Egyed highest queue is not analogous to the current update and the cache size is not analogous to the software update size. Taking the additional cited feature of amended claim 1 changes the scope of the claim, making it more distinct from cited prior art.
Therefore, claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193